Citation Nr: 0844291	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-05 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision, the RO denied 
service connection for tinnitus and granted service 
connection for bilateral hearing loss, assigning an initial 
10 percent rating.  

The veteran appealed the denial of service connection for 
tinnitus and the initial rating assigned for bilateral 
hearing loss.  Before the matter was certified to the Board, 
in an April 2006 rating decision, the RO granted service 
connection for tinnitus and assigned an initial 10 percent 
rating, effective March 15, 2005.  

The Board finds that this determination constitutes a full 
award of the benefits sought on appeal with respect to the 
claim of service connection for tinnitus.  Absent any 
indication that the veteran has appealed the downstream 
elements of the rating or effective date, such matters are 
not in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).  Thus, the sole issue remaining on 
appeal is as set forth on the cover page of this decision.  


FINDING OF FACT

Audiometric testing shows that the veteran has Level IV 
hearing in the right ear and Level III hearing in the left 
ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, including what portion 
of that evidence VA will seek to provide and what portion the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
notification obligations.  In Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the notice 
requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

However, once a decision awarding service connection and 
assigning a disability rating and an effective date has been 
made, the section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
been substantiated.  Dingess, 19 Vet. App. at 490.  In such 
cases, where the appellant then files a notice of 
disagreement with the initial rating and/or the effective 
date assigned, he has initiated the appellate process and 
different notice obligations arise, the requirements of which 
are set forth in 38 U.S.C.A. §§ 5104 and 7105.  Id.  

Additionally, the Court has held that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements 
such as the disability rating and effective date.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

After a careful review of the record in this case, the Board 
finds that VA has satisfied its notification duties to the 
veteran to the extent necessary.  In March 2005, the RO sent 
the veteran a letter outlining the evidence necessary to 
substantiate his claim of service connection for hearing 
loss, including what portion of that evidence VA would seek 
to provide and what portion he was expected to provide.  This 
letter was provided to the veteran prior to the initial 
decision on the claim.  Thereafter, in a March 2006 letter, 
the RO fulfilled the additional notification requirements 
imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), including advising the veteran of the 
evidence needed to establish the degree of disability and an 
effective date for service-connected disabilities.  

Additionally, the Board finds that the notification 
requirements of 38 U.S.C.A. of 38 U.S.C. § 5104 and 7105 have 
been met.  A review of the record indicates that the veteran 
was duly provided notice of the decision on appeal, as well 
as an explanation of the procedure for obtaining appellate 
review of the decision.  Following receipt of his notice of 
disagreement, the veteran was appropriately notified of the 
pertinent rating criteria regarding the issue of entitlement 
to an initial rating in excess of 10 percent for hearing 
loss.  See e.g. February 2006 Statement of the Case.  
Additionally, the Board notes that neither the veteran nor 
his representative has raised any allegations of prejudice 
regarding any notification deficiencies.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its notification 
duties to the veteran to the extent necessary.  Neither the 
veteran nor his representative has argued otherwise.  




Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the veteran's service medical records are not 
on file.  In May 2005, the National Personnel Records Center 
(NPRC) advised the RO that the veteran's service medical 
records had been destroyed in a fire at that facility in 
1973.  The NPRC provided records from alternative sources in 
support of the veteran's claim.  

The Board finds that, based on the RO's efforts and the 
response from NPRC, it is reasonably certain that additional 
service medical records are not available and that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  The veteran has been informed 
that his service records are unavailable.  See McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Therefore, while the Board sincerely 
regrets that the veteran's service medical records are 
unavailable, it finds that VA has no further duty to him with 
respect to obtaining them.  

In any event, the Board wishes to assure the veteran that the 
outcome of this appeal does not hinge upon what happened 
during service.  Rather, the rating assigned for the 
veteran's hearing loss is based on the severity of his 
current condition.  This question cannot be answered by 
service medical records from over half a century ago, but 
rather on post-service medical records. 

With respect to post-service medical records, the RO has 
received private clinical records from the veteran.  Despite 
being given the opportunity to do so, the veteran has neither 
submitted nor identified any additional VA or private records 
pertaining to his claim and none is evident from a review of 
the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2008).  The veteran has also been afforded 
a VA medical examination in connection with his claim.  The 
Board finds that the report of this examination provides the 
necessary medical opinion, including sufficient reference to 
the pertinent schedular criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994); see also 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the veteran nor his representative 
has argued otherwise.


Background

A review of the record shows that in March 2005, the veteran 
submitted an original application for VA compensation 
benefits, seeking service connection for several 
disabilities, including bilateral hearing loss.  

In support of his claim, the veteran submitted the report of 
a private audiogram conducted in August 1999.  The results of 
the study are uninterpreted, but appear to show pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
70
65
LEFT
25
25
55
60
65

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 80 percent in the left ear.

The veteran underwent VA medical examination in July 2005.  
He reported a history of combat noise exposure in the 
European theater of operations during World War II.  He also 
dated the onset of his hearing loss to sometime in the 1940's 
as a result of repeated exposure to military armaments and 
hardware.  He explained that he had served as a rifleman in 
Italy and France and was repeatedly subjected to incoming 
artillery, mortar and rifle fire.  

Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
60
60
LEFT
20
20
50
60
60

The four-frequency right pure tone average was 55 decibels.  
The four-frequency left pure tone average was 48 decibels.  
Speech recognition using the Maryland CNC Word list was 76 
percent in the right ear and of 78 percent in the left ear.  
The audiologist concluded that it was as least as likely as 
not that the veteran's hearing loss was related to in-service 
noise exposure.  In August 2005, a VA physician reviewed the 
examination report and indicated that he concurred with the 
audiologist's conclusion.

In a September 2005 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
10 percent rating.  The veteran appealed the RO's 
determination.  In his February 2005 substantive appeal, the 
veteran noted that he had had "close to 300 combat days and 
was exposed to shelling most of those days.  I was involved 
in the Million-Dollar Mountain with 600 artillery pieces 
going off."


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

Under VA regulation, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test. Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2008).

The regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second is where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2008).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against an initial rating in excess of 10 percent for 
bilateral hearing loss.  

As discussed above, the July 2005 VA audiometric examination 
showed that the veteran had an average pure tone threshold of 
55 decibels in the right ear with speech discrimination of 76 
percent correct.  He had an average pure tone threshold of 48 
decibels in the left ear with speech discrimination of 78 
percent correct.

The only possible interpretation of these examination results 
is that the veteran's hearing loss is at Level IV in the 
right ear and Level III in the left ear.  Therefore, the 
criteria for a rating in excess of 10 percent have not been 
met.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board 
considered the provisions of 38 C.F.R. § 4.86, but the 
results of these audiometric examinations clearly show that 
these provisions are not applicable.

The Board has also considered the August 1999 private 
audiological examination submitted by the veteran.  The 
results of the audiometric testing, however, are 
uninterpreted and not probative for rating purposes.  For 
example, there is no indication that the examination included 
a controlled speech discrimination test using the Maryland 
CNC word list, as required by 38 C.F.R. § 4.85 (2008).  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995)

Regardless, the Board notes that the audiometric findings 
appear to be relatively consistent with the findings on the 
July 2005 VA examination discussed above.  The Board's 
interpretation of this private audiogram indicates that the 
veteran had Level V hearing in the right ear and Level IV 
hearing in the left ear.  These findings would not provide a 
basis upon which to assign a rating in excess of 10 percent 
under Diagnostic Code 6100.  Similarly, the results of this 
audiometric examination show that the alternative table in 38 
C.F.R. § 4.86 would not be applicable.

The Board has carefully reviewed the veteran's claims folder 
in its entirety, but finds no other probative evidence of 
record showing that an initial rating in excess of 10 percent 
for bilateral hearing loss would be warranted.  Finally, 
there is no basis for the assignment of staged ratings during 
either period.  Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Board has carefully considered the contentions of the 
veteran.  His honorable military service is recognized and 
appreciated, and the Board is sympathetic to his 
circumstances.  However, the Board is bound by the statutes 
and regulations governing entitlement to VA benefits.  38 
U.S.C.A. § 7104(c).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, as explained above, the numeric 
designations correlate to a 10 percent disability rating.  
For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim.

In reaching its decision, the Board has considered whether an 
extraschedular rating is warranted.  Barringer v. Peake, 22 
Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 157 
(1996) (the question of extraschedular rating is a component 
of the veteran's claim for an increased rating).  However, 
after reviewing the record, the Board finds that there is no 
basis for further action on this question as there is no 
indication of an exceptional disability picture such that the 
schedular evaluation for the service-connected hearing loss 
is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  There is no indication, nor has the veteran 
contended, that he has been hospitalized on a frequent basis 
for treatment of his service-connected hearing loss.  
Additionally, the veteran has not reported lost time from 
work as a result of his hearing loss and there is no 
probative evidence otherwise demonstrating that his service-
connected hearing loss markedly interferes with his 
employment, beyond that contemplated by the rating schedule.  
Consequently, the Board finds that no further action on this 
matter is warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


